Citation Nr: 9930787	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-15 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a left elbow 
disorder currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hearing loss 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1953.  In January 1957, he claimed service connection for a 
left ear disorder.  A February 1957 rating decision denied 
that claim but, citing service medical records that showed 
fracture and dislocation of the left elbow, granted service 
connection for residuals thereof and assigned a 
noncompensable evaluation.  A December 1959 rating decision, 
noting recent left elbow surgery, assigned a 30 percent 
evaluation.  A March 1960 rating decision granted service 
connection for bilateral defective hearing and left 
suppurative otitis media and assigned 10 percent evaluations 
for each disorder.  A November 1962 rating decision cited 
treatment records that showed improvement in the left elbow 
disorder and decreased to 20 percent the evaluation assigned 
thereto.  The foregoing ratings have remained in effect since 
assigned.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Albuquerque, New 
Mexico, Regional Office (RO).  That decision denied increased 
ratings for bilateral hearing loss, currently evaluated at 10 
percent, and a left elbow disorder, currently evaluated at 20 
percent.

The veteran testified at a June 1999 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.
2.  The veteran's bilateral hearing loss is manifested by 
average pure tone threshold levels, at 1000, 2000, 3000, and 
4000 Hertz (Hz), of 51 decibels in the right ear and 51 
decibels in the left ear and speech discrimination scores of 
96 percent in the right ear and 88 percent in the left ear.

3.  The veteran's left elbow disorder is manifested by 
complaints of pain and swelling and numbness of the left 
fifth finger.  Clinical findings show some swelling, 
tenderness, limitation of extension, and atrophy of upper arm 
musculature.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.85, and Diagnostic Code 
(DC) 6100 (1999).

2.  The veteran's left elbow disorder is not more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 4.124a, 
and DC 5003, 5010, 5206, 5207, and 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records show that, while on 
leave in June 1952, he sustained a fracture and dislocation 
of the left elbow in a motor vehicle accident.  The injury 
was treated with a plaster splint and records dated in 
September and October 1952 showed some weakness and sensory 
deficit but, except for some loss of extension, full range of 
motion of the joint.

A February 1957 rating decision granted service connection 
for residuals of fracture and dislocation of the left elbow 
and assigned a noncompensable evaluation.
A June 1959 VA hospital summary showed that the veteran had 
full range of motion of the left elbow and, except for 
weakness of the left fifth finger, strength was normal.  
However, there was tenderness, numbness, and hypesthesia, 
along the distribution of the ulnar nerve, which had become 
more troublesome in recent years.  The diagnosis was tardy 
ulnar palsy and he was admitted for transplantation of the 
ulnar nerve.  Immediately after surgery, he still lacked 
about 30 degrees of left elbow extension.

A July 1959 rating decision, citing DC 5299-8516, assigned a 
100 percent convalescent evaluation, to be followed by a 
noncompensable evaluation, for tardy ulnar nerve palsy.

At a September 1959 VA examination, the veteran reported left 
elbow pain in cold weather.  He still had slight numbness on 
the medial aspect of the left hand and forearm, but it had 
been improving since the surgery.  He also reported increased 
strength in the fourth and fifth fingers and that he was then 
able to touch the palm of his hand with those fingers, 
something he had been unable to do before the surgery.

A December 1959 rating decision, citing DC 8516-5010, 
assigned a 30 percent evaluation, after the 100 percent 
convalescent evaluation, for postoperative residuals of tardy 
ulnar nerve palsy with traumatic arthritis of the left elbow.

January 1960 VA audiometric tests showed the following:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
0
NA
35
LEFT
50
45
45
NA
55

A March 1960 rating decision granted service connection for 
bilateral defective hearing and assigned a 10 percent 
evaluation.

At a September 1962 VA orthopedic examination, the veteran 
said his left elbow became swollen with strenuous activity 
and occasionally "caught."  Also, it ached during cold, wet 
weather but was not otherwise painful.  On examination, there 
was no tenderness, deformity, swelling, or crepitation.  
Range of motion was 5 to 150 degrees with no limitation of 
pronation or supination.  The circumference of the forearms 
was 29.5 cm on the left and 30 cm on the right; the examiner 
noted that those measurements were consistent with the fact 
that the veteran is right handed.  Strength of grip of the 
left hand was measured at 67 pounds while that of the right 
was 103 pounds.  X rays showed distortion of the distal end 
of the humerus, several large bony fragments, and 
hypertrophic spurring along the articular margins.  The 
radiologist noted that the findings were consistent with 
degenerative changes due to an old injury.  The assessment 
was traumatic arthritis of the left elbow.

A November 1962 rating decision, citing DC 5010, reduced, 
from 30 to 20 percent, the evaluation assigned for traumatic 
arthritis of the left elbow.

A January 1964 rating decision, citing DC 5010-8516, 
continued the 20 percent evaluation for traumatic arthritis 
of the left elbow.

An August 1964 VA hospital record noted the veteran's left 
elbow injury in 1952 treated by closed reduction and casting, 
the development of hypesthesia on the distribution of the 
ulnar nerve, and the 1957 transposition of the ulnar nerve 
around the medial epicondyle that resulted in improvement in 
sensation.  During the preceding three years, he had pain and 
swelling after heavy use with symptoms recently increasing.  
Examination of the left elbow showed full range of motion, 
without crepitus, including full pronation and supination, 
and no crepitus or tenderness of the radial head.  However, 
there was boggy edema of the joint.  There was normal motor 
function of the ulnar nerve, as well as normal radial and 
median nerve function, but there was a slight decrease in 
sensation on the distribution of the medial antebrachial 
cutaneous nerve.  He was admitted for excision of loose 
bodies and, during surgery, the ulnar nerve, which had 
adhered to scar tissue from earlier surgery, was transferred 
laterally over the flexor origin.

A September 1964 rating decision, citing DC 5010-8516, 
assigned a 100 percent convalescent evaluation, to be 
followed by a 20 percent evaluation, for traumatic arthritis 
of the left elbow with ulnar nerve involvement.
At a February 1965 VA orthopedic examination, the veteran 
reported swelling of the left elbow with heavy use, a little 
aching, and the inability to fully extend the joint.  Range 
of motion of the left elbow was without pain or crepitus and 
was from 30 to 150 degrees with no limitation of pronation or 
supination.  Circumferential measurements of the forearms 
were 29.5 cm on the left and 30.5 cm on the right.  The 
examiner noted that the measurements were consistent with the 
fact that the veteran is right handed.  Grip strength was 70 
pounds on the left and 110 pounds on the right.  There was 
slight hypesthesia on the left ulnar distribution.  The 
diagnosis was traumatic arthritis of the left elbow.

At an October 1965 VA neurologic examination, the veteran 
reported considerable improvement in left hand grip strength 
and finger control since the August 1964 surgery.  His only 
complaint was some tingling over the left fifth finger.  The 
examination corroborated the veteran's report and the 
examiner noted very little difference in measurements between 
the right and left hands.  The diagnosis was minimal left 
ulnar paralysis, treated and improved.

At a VA orthopedic examination of the same date, the examiner 
compared findings with those he made at a February 
examination and found no change.

Through the years, findings on examination of the veteran's 
hearing and left elbow did not change significantly and, 
consequently, the evaluations assigned those disorders 
remained at 10 and 20 percent, respectively.

At a December 1990 VA orthopedic examination, the veteran 
reported pain in the left elbow when lifting, swelling in the 
triceps area with exertion, and a little numbness over the 
ulnar side of the left hand.  On examination, left hand grip 
was good but there was some atrophy of the triceps and 
strength was 3/5.  The abductor digiti quinti, interossei, 
and lumbricales functioned and there was no atrophy of the 
thenar or hypothenar eminences.  There was minimal 
hypesthesia over the left fifth finger up to the flex crease 
of the wrist with normal sensation proximal thereto.  Wrist 
flexion and deviation was described as normal with palmar 
flexion to 80 degrees, dorsiflexion to 70, ulnar deviation to 
45, and radial deviation to 21.  Supination of the left elbow 
to 80 degrees was described as nearly normal and pronation to 
80 degrees was described as normal.  The examiner said that 
flexion of the elbow was full to 145 degrees but that 
extension lacked 20 degrees of being full.  X rays showed 
multiple osteophytes and calcifications about the joint but 
no evidence of effusion.  The radiologist noted that records 
showed that earlier X rays had been checked out by the 
veteran and not returned and were not available for 
comparison.  The assessment was severe diffuse degenerative 
changes with some impairment of extension and supination, 
minimal residual sensory loss of the ulnar nerve in the left 
hand, and some triceps weakness.

At a March 1998 VA orthopedic examination, the veteran 
reported left elbow pain and swelling exacerbated by cold, 
wet weather and by heavy lifting, pushing, or pulling.  Such 
flare-ups occurred about once each week and lasted three or 
four days.  He denied dislocation or subluxation but reported 
occasional locking produced by abduction and external 
rotation.  He also denied numbness and tingling.  On 
examination, there was moderate swelling and tenderness to 
palpation in the area of the medial epicondyle.  Range of 
motion was measured at 32 to 145 degrees with pronation to 80 
degrees and supination to 85.  There was wasting of left 
upper arm musculature.  The diagnosis was extreme 
degenerative joint disease due to fracture of the left elbow.

At a March 1998 VA audiology examination, the veteran 
reported that he had trouble understanding speech, said he 
could not use a telephone at his left ear, and complained of 
occasional left ear tinnitus.  Audiometric testing showed:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
30
80
80
LEFT
40
50
35
55
65
Speech recognition scores were 96 percent in the right ear 
and 88 percent in the left.

A June 1998 rating decision, citing DC 5206-8516, continued 
both the 20 percent evaluation for impairment of the left 
(minor) elbow and the 10 percent evaluation for hearing loss.

At a June 1999 Travel Board hearing, the veteran testified 
that he had difficulty understanding voices spoken at a low 
tone or in a monotone and also had some difficulty with 
voices on television.  He had been wearing hearing aids for 
seven months and they resulted in considerable improvement in 
hearing acuity.  With regard to the left elbow disorder, he 
said that he lacked full extension and had residual pain.  
Exertion, such as doing yard work or even prolonged driving 
of an automobile, caused swelling and increased pain.  The 
pain used to be limited to the left elbow but now extended to 
the hand.  In addition, he had "some degree of numbness" of 
the left fifth finger.

Analysis

The veteran claims that his service-connected hearing loss 
rated at 10 percent under the provisions of DC 6101, and left 
elbow disorder rated at 20 percent under the provisions of DC 
5206-8516, are more disabling than indicated by the 
evaluations assigned.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, entitlement to 
compensation has already been established and only the 
evaluation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).
Evaluations for hearing loss are determined, in accord with 
the provisions of 38 C.F.R. § 4.85, by the results of pure 
tone audiometry tests, in frequencies of 1000, 2000, 3000, 
and 4000 Hertz, together with controlled speech 
discrimination tests.  The rating schedule establishes eleven 
levels of auditory acuity, from Level I for essentially 
normal hearing through Level XI for profound deafness, with 
commensurate evaluations from noncompensable to 100 percent.  
A level of auditory acuity is determined by relating the 
puretone threshold average (the sum, in decibels, of the 
puretone threshold at each of the above four frequencies 
divided by four) to the speech discrimination score.  The 
level of auditory acuity is thus calculated for each ear.  
Evaluations are determined by a mechanical application of 
audiometric test results to the numeric designations of the 
rating schedule.  Lendenmann v. Principi, 3 Vet.App. 345 
(1992).

In this case, according to the results of March 1998 VA 
audiometric testing, the veteran has a Level I hearing loss 
in the right ear and a Level II hearing loss in the left.  
The combination of a Level I hearing loss and a Level II 
hearing loss produces a  noncompensable evaluation.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 
and DC 6100.  However, the 10 percent evaluation for the 
veteran's hearing loss has been in effect for more than 20 
years and will not now be reduced.  38 C.F.R. § 3.951(b).  
Nonetheless, an evaluation greater than 10 percent is not 
warranted.

The Board notes that regulations relating to hearing 
disability were amended effective June 10, 1999.  However, 
the most significant feature of the amendment was to change 
the numbering of diagnostic codes for hearing loss.  Prior to 
the amendment, there was a separate diagnostic code for each 
level of hearing loss; the amendment made DC 6100 the sole 
diagnostic code for all levels of hearing loss.  The 
amendment did not change the rating criteria or the 
commensurate evaluations; further, it made no substantive 
change to the regulations relevant to this case.  64 Fed. 
Reg. 25206-8 (May 11, 1999).

With regard to the evaluation for the left elbow disorder, 
disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal strength, speed, coordination, endurance, and 
range of motion of joints.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Functional loss, weakness, and pain on motion are 
all symptoms that must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  In rating disability of the joints, consideration 
must be given to demonstrated limitation of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, swelling, deformity, atrophy from disuse, and 
also to increased disability during flare-ups.  DeLuca, 
supra; 38 C.F.R. § 4.45.

Here, the veteran has been assigned a 20 percent evaluation 
pursuant to DC 5206-8516.  These diagnostic codes are used to 
evaluate limitation of flexion of the elbow (DC 5206) and 
paralysis of the ulnar nerve (DC 8516).  Though it is not 
entirely clear, it appears that the orthopedic and neurologic 
residuals of the left elbow injury were combined for rating 
purposes and that the evaluation assigned, by any given 
rating decision, was based on the most prominent of the two.  
True, disability from injury to muscles, nerves, and joints 
may overlap to a great extent and pyramiding, the evaluation 
of the same disability under multiple diagnoses, is to be 
avoided.  38 C.F.R. § 4.14.  Thus, in several instances, the 
rating schedule contains express prohibitions against 
awarding separate ratings for closely associated functions.  
For example, muscle injury ratings are not combined with 
peripheral nerve paralysis ratings for the same part unless 
entirely different functions are affected.  38 C.F.R. 
§ 4.55(a).  Certain diseases of the digestive system do not 
lend themselves to separate and distinct evaluations.  
38 C.F.R. § 4.113.  Separate ratings are not assigned for 
nephritis and for disability from certain heart diseases on 
account of the relationship between renal and cardiovascular 
disorders.  38 C.F.R. § 4.115.  Also, ratings of certain 
respiratory disorders are not combined.  38 C.F.R. § 4.96.

Rating decisions in this case reflect "built-up" diagnostic 
codes and a procedure is provided for such construction where 
it is appropriate:  the first diagnostic code cited is the 
one for the disease itself and the diagnostic code that 
follows the hyphen is the one for the residual condition.  
38 C.F.R. § 4.27.  The rating criteria are actually found in 
the second diagnostic code.  Thus, the diagnostic codes for 
evaluating rheumatoid arthritis of the lumbar spine might, in 
an appropriate case, be 5002-5289; there, the first 
diagnostic code represents rheumatoid arthritis and the 
second represents ankylosis of the lumbar spine.  However, in 
that example, the rating schedule specifically refers 
adjudicators to the diagnostic code for ankylosis of the 
lumbar spine when ankylosis is a chronic residual of 
rheumatoid arthritis of the lumbar spine.  Such constructions 
are not the general rule and are not appropriate when the 
only reason for doing so is to indicate that multiple 
disabilities are due to the same injury or disease.  In 
recognizing that a single injury or disease may result in 
separate ratable disabilities, the general rule is that, 
except as otherwise provided in the rating schedule, all 
disabilities arising from a single injury or disease are 
rated separately.  Esteban v. Brown, 6 Vet.App. 259, 261-2 
(1994); 38 C.F.R. § 4.25(b).  Thus, in this case, the veteran 
is entitled to consideration of separate ratings for the 
neurologic and the orthopedic residuals of his left elbow 
injury.

X ray evidence shows that the veteran has severe degenerative 
joint disease of the left elbow as a residual of the 1952 
fracture.  The diagnostic code for traumatic arthritis is DC 
5010 and adjudicators are referred by that diagnostic code to 
DC 5003, degenerative arthritis, where they are then referred 
to diagnostic codes for limitation of motion of the affected 
joint.

DC 5206, limitation of elbow flexion, provides a 40 percent 
evaluation if flexion of the minor elbow is limited to 45 
degrees, a 30 percent evaluation if flexion is limited to 55 
degrees, a 20 percent evaluation if flexion is limited to 70 
or 90 degrees, a 10 percent evaluation if flexion is limited 
to 100 degrees, and a noncompensable evaluation if flexion is 
limited to 110 degrees.  Here, the veteran has full flexion 
to 145 degrees, so a compensable evaluation is not warranted 
pursuant to DC 5206.

DC 5207, limitation of elbow extension, provides a 40 percent 
evaluation if extension of the minor elbow is limited to 110 
degrees, a 30 percent evaluation if extension is limited to 
100 degrees, a 20 percent evaluation if extension is limited 
to 90 or 75 degrees, a 10 percent evaluation if extension is 
limited to 60 degrees, and a noncompensable evaluation if 
extension is limited to 45 degrees.  Here, the veteran has 
extension limited to 32 degrees so, though extension is 
limited, a compensable evaluation is not warranted pursuant 
to DC 5207.

Returning to DC 5003, degenerative arthritis, a 10 percent 
evaluation is warranted under DC 5003 for each major joint or 
group of minor joints that demonstrates limitation of motion 
if the limitation of motion demonstrated is noncompensable 
under the appropriate diagnostic codes.  The elbow is a major 
joint.  38 C.F.R. § 4.45(f).  Thus, a 10 percent evaluation 
is warranted for traumatic arthritis of the left elbow 
pursuant to DC 5003.

The Board has considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40 and 4.45.  However, the minimal 
limitation of motion demonstrated here is not compensable and 
the veteran reported that flare-ups occurred only after 
exertion.  Even if flare-ups, or excess fatigability, 
weakened motion, or lack of coordination, limited extension 
to 60 degrees, rather than 32 degrees, an evaluation greater 
than 10 percent would not be warranted.  Thus, the Board is 
of the view that the veteran is appropriately compensated, by 
a 10 percent evaluation, for limitation of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, swelling, deformity, atrophy from disuse, and 
increased disability during flare-ups.

Turning now to the neurologic residuals of the left elbow 
injury, after the ulnar nerve was surgically transferred 
laterally over the flexor origin in August 1964, the veteran 
was able to touch the palm of his left hand with the fourth 
and fifth fingers, something he had been unable to do prior 
to the surgery.  Since that surgery, there has been no 
evidence of a motor deficit of the ulnar nerve.  At the 
December 1990 VA examination, there was minimal hypesthesia 
over the left fifth finger up to the flex crease of the wrist 
but no sensory deficit proximal thereto.  The veteran denied 
numbness and tingling at the March 1998 VA orthopedic 
examination, but he reported "some degree of numbness" of 
the left fifth finger at the June 1999 Travel Board hearing.  
Based on the foregoing, the Board finds that there is some 
very minimal sensory deficit of the left ulnar nerve.

The potentially applicable diagnostic codes are DC 8516 
(paralysis of the ulnar nerve), DC 8616 (neuritis of the 
ulnar nerve), and DC 8716 (neuralgia of the ulnar nerve).  
Paralysis is loss or impairment of motor function in a part 
due to lesion of the neural or muscular mechanism or, by 
analogy, impairment of sensory function.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1227 (28th ed. 1994).  For rating purposes, 
definitional distinctions among paralysis, neuritis, and 
neuralgia are not significant since neuritis and neuralgia 
are rated under the criteria for paralysis.  DC 8516 provides 
a 50 percent evaluation if paralysis is complete, a 30 
percent evaluation if paralysis is incomplete but severe, a 
20 percent evaluation if paralysis is incomplete but 
moderate, and a 10 percent evaluation if paralysis is 
incomplete and mild.  How disabling is the minimal sensory 
deficit, shown by the evidence in this case, of the left 
ulnar nerve?

In answering that question, it is instructive to review the 
function of the ulnar nerve.  According to DC 8516, a lesion 
of the ulnar nerve may result in a "griffin claw" deformity 
due to flexor contraction of the fourth and fifth fingers, 
very marked atrophy in dorsal interspaces, very marked 
atrophy of thenar and hypothenar eminences, loss of extension 
of the fourth and fifth fingers, inability to spread or 
reverse the fingers, inability to adduct the thumb, and 
weakened flexion of the wrist.  In this case, there is 
minimal sensory deficit of the left fifth finger.  First, 
where the neurologic disorder is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  
38 C.F.R. § 4.124a.  However, a compensable evaluation need 
not be assigned merely because a compensable evaluation is 
the minimal evaluation provided.  That is because a 
noncompensable evaluation is assigned when the criteria for a 
compensable evaluation are not met even where the rating 
schedule does not provide a 0 percent evaluation for a 
specific diagnostic code.  38 C.F.R. § 4.31.

In view of the foregoing, the Board is of the view that the 
minimal sensory deficit shown here is not compensably 
disabling, and that arthritis of the left elbow is 10 percent 
disabling.  However, the 20 percent evaluation for the 
veteran's left elbow disorder has been in effect for more 
than 20 years and will not now be reduced.  38 C.F.R. 
§ 3.951(b).


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for a left elbow disorder, 
currently evaluated as 20 percent disabling, is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

